LEARNED HAND, District Judge
(dissenting). If section 10 (a) had'not been amended in the clause here in question, I should have felt bound by the construction which Judge Brown had put upon it in The State of Maine (D. C.) 22 Fed. 734, under the well-settled rule that a prior accepted interpretation of the statute is incorporated into its re-enactment. Moreover, I think that Judge Brown’s decision was certainly right at the time he made it. His fourth reason for excluding American ships from the operation of the statute while in foreign ports seems to me to be unanswerable. The statute did not discriminate, as he says, between foreign vessels and those of the United States, and it was necessary to give the general language of the statute the same application to one class as to the other.
Under that statute, not only did Judge Brown hold that vessels of the United States were controlled only while here, but the Supreme Court, in Patterson v. Bark Eudora, 190 U. S. 169, 23 Sup. Ct. 821, 47 L. Ed. 1002, held that foreign vessels were bound, and obviously only while here. There was, therefore, not the slightest reason, when amending the statute, to add the clause, “while in waters of the United States,” in order to provide the necessary limitation. Furthermore, I attach significance to the direct conjunction of the limiting clause with the phrase “foreign vessels.” If the statute had read “as well to foreign vessels as to vessels of the United States while in the waters of the United States,” there could have been no doubt; hut thé limitation by its position directly affecting one class seems to me to give the other its general meaning, unless there was good contrary reason in the context.
I can see no reason in the context for such a limitation. Of course it results in some extraterritorial operation of the statutes, but only as regards vessels of the United States, and we are used enough to statutes which assume to do that. It would not strain the interpretation of a statute to make it apply to any act done on board ship. It is true, these acts were done ashore; but they were to engage crews who should perform all their services in a United States ship — they were a condition upon those services, and touched them as closely as possible. When performed by an American master, at least, not to consider an owner, no valid distinction in the purpose of the statute seems to me to be found in the locus of the act. The penalties against “crimps” in foreign countries stand upon a different footing; they are not associated with United States vessels and subject normally to the laws of the United States.
Again, it is said that the provision making .compliance with the statute a condition on clearances shows an intention to limit its application. Yet this touches only the remedy, and it would be a hard rule which limited the substance, because the remedy:could not in the nature of things be coextensive with its general application. No inference seems to me justified from such a consideration.
Finally, the claimant insists that it puts United States vessels at a disadvantage in foreign ports. In such countries as do not protect their seamen against this form of exploitation, this is doubtless true; hut the provision itself presupposes that the seamen are at an economic disadvantage.- The initiative in all such efforts to impose a standard *185of wages bears at first against local industry. If it is not undertaken, all remedies must wait till other nations join. Granted the supposed injustice of the practice, the ships or the men must therefore suffer till the evils of the practice get general recognition. The incidental burden on trade may conceivably not have been thought of equal moment with the putative welfare of the crews. In any case it seems to me that such considerations are beyond the proper cognizance of courts of law. Surely we have no right to assume that the interest of the state depends more upon the welfare of one of these conflicting economic classes than the other.
I dissent.